ORDER
PER CURIAM.
In this domestic relations matter, the trial court granted Father’s motion to modify, giving him primary physical custody of child. However, it did not award him any child support, finding the presumed child support to be unjust and inappropriate.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).